 



CTS Corporation
Form 10-Q
Third Quarter 2005

 
EXHIBIT (10)(b)
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) made and entered into this 4th day
of October, 2005, (the “Effective Date”) by and between CTS Corporation, an
Indiana corporation (“CTS”) and Vinod M. Khilnani, residing at 51500 Norwich
Drive, Granger, IN 46530, (“Executive”).
WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions for the employment relationship of Executive with CTS.
NOW, THEREFORE, in consideration of the mutual premises and the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:

  1.   Term; Duties. CTS agrees to employ Executive, and Executive agrees to be
employed by CTS, on a full-time basis, in Executive’s present capacity as Senior
Vice President and Chief Financial Officer, at CTS’ principal offices or such
other business location as Executive is presently assigned, with duties and
responsibilities substantially the same as those now performed by Executive and
such authority as that now exercised by Executive, or in such other executive
capacity as may be agreed upon by Executive and CTS. The term of this Agreement
shall commence on the Effective Date and continue for a period of four
(4) years.     2.   Compensation and Benefits. In consideration of the
employment of Executive with CTS, CTS shall pay to Executive such salary,
bonuses and other compensation as shall be established from time to time by the
Compensation Committee of the Board of Directors of CTS; provided, however, that
Executive’s base salary shall not be less than the base salary in effect on the
date of this Agreement, unless there is a general salary reduction affecting all
CTS employees. Executive’s base salary shall be payable in accordance with CTS’
general payroll practices as in effect from time to time, subject to applicable
withholdings. Executive shall be eligible to participate in CTS’ incentive
compensation plans on a basis no less favorable than that of other senior
executive officers of CTS and to participate in CTS’ pension, retirement
savings, health and welfare and other employee benefit plans on a basis
consistent with that offered to other salaried employees of CTS, to the extent
permitted by law. This Agreement is not intended to and shall not be deemed to
be in lieu of any rights, benefits and privileges to which Executive may be
entitled as an Executive and as an employee of CTS, it being understood that
Executive shall have the same rights and privileges as other senior executive
officers and other salaried employees of CTS, to the extent permitted by law.  
  3.   Termination of this Agreement.

  a)   Death. In the event of Executive’s death, this Agreement shall terminate
at the end of the calendar month during which death occurs. The terms of CTS’
employee benefit plans and of any other plans in which Executive then is a
participant shall govern any right or entitlement that Executive’s heirs or
beneficiaries have or may have thereunder.     b)   Disability. In the event of
Executive’s permanent and total disability during the term of this Agreement,
this Agreement shall terminate at the end of the calendar month during which a
determination is made of Executive’s permanent and total disability. A
conclusive determination of Executive’s permanent and total disability shall
occur when Executive is placed on Permanent Inactive Disability Status under the
CTS Corporation Pension Plan or a similar plan in which Executive is then a
participant.

 



--------------------------------------------------------------------------------



 



  c)   Voluntary Termination by Executive. This Agreement shall terminate at the
end of the calendar month during which Executive voluntarily terminates
employment with CTS.     d)   Termination by CTS for Cause. This Agreement shall
terminate immediately if Executive’s employment with CTS is terminated for cause
by CTS. CTS may terminate Executive’s employment for cause at any time, without
prior notice to Executive. Termination for cause shall mean termination of
Executive’s employment by CTS because of willful neglect or material breach by
Executive of the duties of Executive, gross dishonesty, material violation of
CTS policies, to the substantial detriment of CTS, or any other conduct by
Executive which materially prejudices the interests of CTS. Termination pursuant
to this paragraph shall result in Executive’s immediate forfeiture of all rights
and privileges under this Agreement, excluding accrued salary, if any, which
shall be immediately due and payable.     e)   Termination by CTS for other than
Cause during the Eligibility Period. The period commencing on the date the CTS
Board of Directors appoints a person other than Donald K. Schwanz as Chief
Executive Officer and ending two (2) years thereafter shall be referred to
herein as the Eligibility Period. If during the Eligibility Period CTS
terminates this Agreement for any reason other than cause, as set forth in
Section 3(d) above, then CTS agrees to pay to Executive, for a period of two
(2) years beginning on the date which is six (6) months following the
Executive’s date of termination (herein the “Severance Period”) (i) the
Executive’s base salary in effect at the time of termination and (ii) annual
incentive compensation in an amount equal to the Executive’s target annual
incentive compensation for the calendar year ending prior to the date of
termination under this subparagraph. All base salary payments hereunder shall be
made at CTS’ regular pay intervals applicable to executive officers during the
Severance Period. Incentive compensation will be paid on the first regular pay
date next following March 1 of each year during the Severance Period.
Notwithstanding anything herein to the contrary, in the event that the
Executive, upon termination under this subparagraph, is entitled to receive
greater benefits under any other agreement between CTS and the Executive, or
under any severance policy of CTS, then Executive shall be entitled to receive
the greater benefits available under that agreement or policy, in accordance
with the provisions of said agreement or policy, in lieu of receiving any
compensation or benefits under this Agreement.     f)   Termination by CTS for
other than Cause outside the Eligibility Period. If CTS terminates this
Agreement for any reason other than cause, as set forth in Section 3(d) above,
at any time prior to or following the Eligibility Period as set forth in Section
3(e) above, this Agreement shall terminate at the end of the calendar month
during which Executive’s employment terminates and Executive’s right to
severance benefits, if any, shall be determined under any other contract between
CTS and Executive or any applicable severance policy.

  4.   Notice. Executive agrees that in the event that Executive elects to
voluntarily terminate employment with CTS, he shall provide at least three
(3) months notice prior to his termination date. Executive further agrees that
in the event that Executive elects to retire from employment with CTS, he shall
provide at least six (6) months notice prior to his retirement date.     5.  
Non-Solicitation. Executive agrees that he shall refrain from soliciting or
hiring any present or future employee of CTS for employment with another
company, and further agrees that this obligation shall survive termination for a
period of five (5) years.     6.   Other Agreements. This Agreement shall not
affect any other agreements between the Executive and CTS pertaining to
confidentiality of information, assignment of patents, stock options,
indemnification, or any other subject, provided that any benefits received
hereunder shall not be duplicative of and shall be reduced by any corresponding
benefits paid to the Executive under the Severance Agreement entered into by CTS
and the Executive on September 19, 2002 or any successor agreement thereto.    
7.   Successors and Assigns. This Agreement may be assigned by CTS to its
successors and shall be binding upon its successors. This Agreement may not be
assigned by Executive, but applicable benefits hereunder may inure to
Executive’s heirs or beneficiaries.

2



--------------------------------------------------------------------------------



 



  8.   Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.     9.   Modifications. This
Agreement cannot be modified orally. All modifications to this Agreement must be
in a written agreement, signed by the party against whom enforcement of any
waiver, change, extension or discharge is sought.     10.   Governing Law;
Venue; Attorney’s Fees. This Agreement and all questions arising in connection
herewith shall be governed by the laws of the State of Indiana, with venue in
any court of competent jurisdiction located in the State of Indiana. This
Agreement shall be enforceable against CTS and its successors, agents and
assignees by Executive or the personal representative of Executive’s estate, if
the Executive is deceased (“the Personal Representative”). If Executive or the
Personal Representative is the prevailing party in any legal proceeding brought
by Executive or the Personal Representative to enforce this Agreement, Executive
or Executive’s estate shall be entitled to receive reasonable attorney’s fees
and expenses from CTS. Similarly, if CTS prevails in any legal proceeding
brought by either party to enforce this Agreement, CTS shall be entitled to
receive its reasonable attorney’s fees and expenses.

     
 
  CTS CORPORATION
 
   
 
  By:
 
  Donald K. Schwanz
 
  Chairman of the Board and CEO
 
   
 
  EXECUTIVE
 
   
 
  Vinod M. Khilnani

3